MacLean, J. (dissenting).
Section 53 of the Municipal Court Act, prescribing that costs awarded a person allowed to sue in forma pauperis are to be distributed among the attorneys and counsel assigned to the poor person, implies that the poor person’s action will be conducted, according to section 458, Code of Civil Procedure, by an attorney and counsel assigned by the court, which, properly enough, should see payment made for the services of those whom it has called upon, if wherewithal there be therefor. The section, however, contains nothing warranting a person, specially permitted to escape all costs, public and private, against himself, to recover costs against others.
Judgment affirmed, with costs.